

115 HRES 417 IH: Expressing the sense of the House of Representatives regarding the importance of civic education and civic involvement programs in the elementary and secondary schools of the United States.
U.S. House of Representatives
2017-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 417IN THE HOUSE OF REPRESENTATIVESJune 27, 2017Mr. Ross submitted the following resolution; which was referred to the Committee on Education and the WorkforceRESOLUTIONExpressing the sense of the House of Representatives regarding the importance of civic education
			 and civic involvement programs in the elementary and secondary schools of
			 the United States.
	
 Whereas civic education, democratic engagement, governmental and constitutional knowledge, and social service in the United States are on the decline;
 Whereas in past decades, civic education was a prominent component of the curriculum in our Nation’s schools; and
 Whereas the advancement of civic education, democratic engagement, governmental and constitutional knowledge, and social service are essential for the future health and welfare of the United States: Now, therefore, be it
	
 That it is the sense of the House of Representatives that— (1)civic education, democratic engagement, governmental and constitutional knowledge, and social service are necessary to motivate and inspire future leaders of the United States;
 (2)elementary and secondary schools in the United States are encouraged to offer courses promoting civic education, democratic engagement, governmental and constitutional knowledge, and social service such as civics, government, economics, geography, history, and American history;
 (3)elementary and secondary schools in the United States are encouraged to integrate civic education, democratic engagement, governmental and constitutional knowledge, and social service in electives such as art, English language arts, music, mathematics, and science;
 (4)in order to measure students’ basic civic knowledge, secondary schools in the United States are encouraged to administer a test to seniors based on the official list of 100 civics questions and answers published and used by the Secretary of Homeland Security for purposes of administering the civics test component of naturalization examinations; and
 (5)elementary and secondary schools in the United States are encouraged to promote civic participation and social service, at Federal, State, and local levels, and encourage such participation from students and families.
			